Citation Nr: 9902061	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-32 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
sprains.

2.  Entitlement to service connection for residuals of a back 
injury of the lumbar spine. 

3.  Entitlement to service connection for residuals of a 
wrist injury.

4.  Entitlement to an evaluation in excess of 20 percent for 
an anterior cruciate ligament tear of the right knee prior to 
September 24, 1997. 

5.  Entitlement to an evaluation in excess of 10 percent for 
an anterior cruciate ligament tear of the right knee for the 
period commencing November 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO), which denied the benefits sought on appeal.  A 
September 1997 rating decision denied service connection for 
bilateral ankle sprains; residuals of a back injury of the 
lumbar spine; residuals of a wrist injury; and for an 
anterior cruciate ligament tear of the right knee.  The 
veteran appealed that decision as to all of the claimed 
disorders.  

Regarding the veterans right knee claim, during the course 
of his appeal, an October 1997 rating decision granted 
service connection for residuals of an anterior cruciate 
ligament tear of the right knee.  That decision assigned the 
right knee disability a non-compensable evaluation, effective 
from the date of claim, September 4, 1997.  The veteran 
appealed that decision as to the assigned rating.  

Subsequently, a December 1997 rating decision assigned the 
right knee disability a 10 percent evaluation, effective from 
July 20, 1997 on the basis of clinical records of that date.  

In a VA-Form 9 of March 1998, the veteran stated his 
intention to continue to seek an increase for his right knee 
disability.  Afterwards, an April 1998 rating decision 
assigned a 20 percent evaluation, effective from July 20, 
1997.  Also a temporary total disability rating for the 
veterans right knee disability was assigned pursuant to 38 
C.F.R. § 4.30, effective from September 24, 1997 through 
October 1997, after which a 10 percent evaluation was 
assigned.
 
There is no indication that the veteran has withdrawn his 
appeal for an increased rating for his service-connected 
right knee disability.  Furthermore, in light of the fact 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law, it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  
Thus, the issues before the Board include entitlement to a 
rating in excess of 20 percent for an anterior cruciate 
ligament tear of the right knee from July 20, 1997 through 
September 23, 1997; and entitlement to a rating in excess of 
10 percent for that disability from November 1, 1997. 

The veteran indicated in his October 1997 VA Form 9 that he 
wished to appear personally at a hearing before a member of 
the Board of Veterans Appeals, and that he wished to appear 
personally at a local VA office before the Board.  During a 
March 1998 hearing at the RO, the veteran stated that the 
March 1998 hearing satisfied his request for a hearing.

The issues of entitlement to an evaluation in excess of 20 
percent for service-connected right knee disability prior to 
September 24, 1997, and entitlement to an evaluation in 
excess of 10 percent for service-connected right knee 
disability beginning November 1, 1997, will be addressed in 
the REMAND portion of this action.





CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting service connection for the disabilities noted 
above.  He contends that he has bilateral ankle sprains, 
residuals of a back injury of the lumbar spine, and residuals 
of a wrist injury, all of which are due to service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for bilateral ankle 
sprains, residuals of a back injury of the lumbar spine, and 
residuals of a wrist injury, are well grounded.  


FINDING OF FACT

The claims of entitlement to service connection for bilateral 
ankle sprains, residuals of a back injury of the lumbar 
spine, and residuals of a wrist injury, are not supported by 
cognizable evidence demonstrating that the claims are 
plausible or capable of substantiation. 


CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
ankle sprains,  residuals of a back injury of the lumbar 
spine, and residuals of a wrist injury, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran was seen in 
June 1987 for a wrist injury.  X-ray examination at that time 
was negative.  He was also seen in June 1987 for painful feet 
and was assessed as having bilateral painful bunions.  He was 
seen in March and October 1988 for complaints of low back 
pain and backaches.  In November 1990 he was assessed as 
having lumbar strain.  In February 1991, the impression was 
lumbar spine strain.  The veteran was seen in May 1992 with 
complaints of pain in both feet.  At that time the assessment 
was plantar fasciitis.  In January 1993 he was seen for 
complaints assessed as a right foot sprain.  

In November 1993 he was treated for complaints of low back 
pain for the previous three nights.  At that time, the 
impression was slight low back strain.  Later in November 
1993, he was seen for complaints of back symptoms after 
running, including radiation of pain down both legs.  The 
impression was that the examination was normal.  

The veteran underwent a periodic examination in February 
1994.  At that time, the report of physical examination noted 
no abnormal findings for systems associated with the 
veterans claimed disorders involving his ankles, lumbar 
spine or left wrist.  

In January 1995, the veteran was seen for complaints of a 
recurring right ankle problem.  At that time, X-ray 
examination was negative.  The impression was that the 
veteran had a recurring Grade I sprain, which was resolving.  
In April 1995, the veteran was seen for complaints of 
periodic right ankle pain for the previous six months.  The 
impression on orthopedic clinic evaluation in May 1995 was 
chronic bilateral ankle sprains.

After service, the veteran underwent VA examination in July 
1997.  The veteran provided a history of bilateral ankle 
sprains, in 1990 for the right ankle, and in 1995 for the 
left ankle; of lumbar strains in 1984 and 1988; and of a left 
wrist sprain in 1987.  The veteran complained of having 
bilateral ankle edema and pain that he felt about once per 
month.  He complained of  tightness, but no pain, in the 
lumbar part of his back.  He complained of a left wrist pain 
and edema.  After physical examination, the diagnoses 
included history of bilateral ankle sprains, with no clinical 
findings and negative X-ray findings; history of lumbar 
strain, with no clinical findings and negative X-ray 
findings; and history of left wrist sprain, with no clinical 
findings and negative X-ray findings.   

During a March 1998 hearing the veteran did not testify 
regarding his claimed service connected disorders. 

The veteran is seeking service connection for bilateral ankle 
sprains, residuals of a back injury of the lumbar spine, and 
residuals of a wrist injury.  The legal question to be 
answered initially is whether the veteran has presented 
evidence of well-grounded claims for the claimed disorders; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail with respect to 
his claims and there is no duty to assist him further in the 
development of his claims.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that all of the veterans 
service connection claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131  (West 1991); 
38 C.F.R. § 3.303 (1998).  However, [a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veterans claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) there must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for bilateral ankle sprains, residuals of a back 
injury of the lumbar spine, and residuals of a wrist injury.  
However, the record demonstrates that chronic disorders 
involving residuals of a back injury of the lumbar spine or 
residuals of a wrist injury were not diagnosed during 
service, and neither these disabilities nor bilateral ankle 
sprains were found on examination by VA in July 1997.  While 
complaints relating to the claimed disorders are recorded in 
the service medical records, the clinical evidence does not 
support a finding that the appellant suffers any current 
disability from any of the three claimed disorders.  A well-
grounded claim requires competent evidence of the claimed 
disability, and in the absence of such competent evidence, 
the claims must be denied as not well grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In reaching these decisions the Board acknowledges the 
appellants own statements that he currently has the 
disabilities at issue.  The only evidence supporting this 
assertion, however, are the veterans own unsubstantiated 
contentions.  While he is certainly capable of providing 
evidence of symptomatology, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
and a physicians opinion would be competent evidence.  Gowen 
v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The veteran has 
submitted no medical or other competent evidence to show that 
he currently has either bilateral ankle sprains, residuals of 
a back injury of the lumbar spine, or residuals of a wrist 
injury.  Therefore, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for these disorders are 
well grounded.  38 U.S.C.A. § 5107.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for bilateral ankle sprains, residuals of 
a back injury of the lumbar spine, and residuals of a wrist 
injury, is denied.  


REMAND

The Board notes that a VA examination report in January 1998 
indicates that the veteran has pain and limitation of motion 
of the right knee; and the veteran testified at his March 
1998 RO hearing that his right knee gives out after prolonged 
standing, indicating possible excess fatigability.  The 
January 1998 VA orthopedic examination report does not 
include an adequate current assessment of the functional 
impairment associated with the veterans service-connected 
right knee disability.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).  The Board also notes that the issue of entitlement 
to service connection for arthritis of the right knee 
secondary to service-connected knee disability has been 
raised by findings on an August 1997 VA MRI of the right 
knee.

Because of the above, the Board concludes that additional 
development is required prior to final disposition of the 
increased rating issues noted directly above.  Therefore, 
this case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran identify the complete names, 
addresses and dates of treatment for all 
health care providers, including private 
physicians and VA, who may possess 
additional records pertinent to his right 
knee disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file all records 
identified by the veteran which are not 
already of record.

2.  When the above development has been 
completed, the veteran should be afforded 
a VA examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected right knee disability and the 
nature, severity, and etiology of any 
knee arthritis.  The claims files, 
including a copy of this REMAND, must be 
made available to the examiner before the 
examination for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any tests or 
studies deemed warranted, including X-
rays, should be conducted.  The examiner 
should describe all symptomatology 
specifically due to the veterans 
service-connected disability.  Tests of 
joint movement against varying resistance 
should be performed by the orthopedist.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described.  The 
orthopedist should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
specific functional loss due to pain 
should be identified, and to the extent 
possible, the examiner should provide an 
assessment of the degree of severity of 
any pain present.  The examiner should 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner also 
should provide an opinion on the impact 
of the veterans service-connected right 
knee disability on his employability.  
Additionally, the examiner should provide 
an opinion, in light of the August 1997 
MRI report, whether it is at least as 
likely as not that any current arthritis 
of the right knee was caused or 
chronically worsened by service-connected 
disability.  The rationale for all 
opinions expressed should be explained.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and adjudicate the issue of service 
connection for arthritis of the right 
knee.  If service connection is granted, 
the RO should determine whether a 
separate evaluation is warranted for 
right knee arthritis, in accordance with 
VAOPGCPREC 9-98.  Then, the RO should 
readjudicate the increased rating claims 
still on appeal, to include consideration 
of 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
and 4.45.

4.  If the benefits sought on appeal are 
not granted to the veterans 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an opportunity to respond.  The veteran 
should also be informed of the 
requirements to perfect an appeal of any 
new issue addressed in the supplemental 
statement of the case.
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after 


	(CONTINUED ON NEXT PAGE)


November 18, 1988.  Veterans Judicial Review Act, Pub. L. 
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
